Citation Nr: 1042365	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for osteochondritis of 
the left knee and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran had active duty from June 1980 to July 1980. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which continued the denial of entitlement to service 
connection for osteochondritis dessicans of the left knee.

In April 2010 the Veteran was afforded a travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  Subsequent to the hearing the Veteran 
submitted additional evidence and a written waiver, waiving a 
review of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 38 C.F.R. 
§ 20.1304(c). 

The issue of entitlement to service connection for 
osteochondritis of the left knee being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, the RO 
continued the denial of entitlement to service connection for 
osteochondritis of the left knee.

2.  Since the August 2001 rating decision, relevant records which 
relate to an unestablished fact necessary to substantiate the 
claim have been added to the claims folder.   





CONCLUSIONS OF LAW

1.  The August 2001 rating decision that continued the denial of 
service connection for osteochondritis of the left knee is final.  
38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the August 2001 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with is 
not warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In 
light of the determination reached in this case, no prejudice 
will result to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

II.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In a May 1981 rating decision, the RO denied the claim of 
entitlement to service connection for osteochondritis of the left 
knee on the basis that the disability preexisted service and was 
not aggravated by service.  

The most recent final rating decision was in August 2001.  The RO 
continued the denial of service connection for a left knee 
disability on the basis that there was no new and material 
evidence received to reopen the claim.  The evidence of record at 
the time of the decision consisted of the Veteran's service 
treatment records dated from June to July 1980, a VA examination 
dated in February 1981, VA treatment records dated in 1981, and 
Hannemann Medical Hospital records dated in February 1981.  The 
Veteran was notified of the decision in August 2001.  He did not 
file an appeal however, and the August 2001 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2007, the Veteran submitted a new claim for a left knee 
disability.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the August 2001 rating decision 
includes an article on osteochondritis, First State Orthopedic 
treatment records, transcript of the travel Board hearing and a 
letter from Dr. E.T.J. dated in May 2010.

The Board finds that the above evidence, received since after the 
August 2001 rating decision, is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  Such evidence is also material.  
Indeed, the letter from Dr. E.T.J. provides a medical opinion, 
which supports the theory of aggravation while the Veteran was in 
service.  This additional evidence raises a reasonable 
possibility of substantiating the claim, because it provides 
competent evidence of possible service incurrence.  Thus, this 
evidence is new and material.

In conclusion, the Board finds that the evidence received since 
the August 2001 rating decision is new and material, and the 
claim of entitlement to service connection for osteochondritis of 
the left knee is reopened.


ORDER

New and material evidence having been received, the request to 
reopen a claim of entitlement to service connection for 
osteochondritis of the left knee is granted.  




REMAND 

The Veteran asserts that he is entitled to service connection for 
osteochondritis of the left knee.  He contends that he was 
unaware of his knee disability until he was in service.  He also 
asserts that if his disability was not noted upon his entrance 
into service, but was discovered while he was in service, then it 
must have been aggravated in service.  

The Board finds that, in light of the medical statement 
corroborating in-service aggravation of the left knee disability, 
additional development is required.  Specifically, an opinion 
should be obtained as to the etiology of any current left knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran VCAA notice in 
compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

2.  Schedule the Veteran for a VA 
examination in order to determine the nature 
and etiology of his left knee disability.  
The claims file and a separate copy of this 
remand must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  With regard to 
the Veteran's claim of service connection 
for a left knee disability, the examiner is 
asked to respond to the following questions:

a.  Identify all of the Veteran's current 
left knee disabilities and indicate the 
date of clinical onset of each disorder. 

b.  If the onset was during the Veteran's 
service, identify any post-service residual 
disability from the in-service episode 
and/or provide the current diagnosis of the 
disability that began in service.  

c.  If the onset was after service, is it 
as likely as not that such disability is 
causally related to service?

d.  If the onset of the disorders listed in 
question #1 was before service, provide the 
rationale for this conclusion and indicate 
if  such disorder increased in severity 
during service?

e.  If a disorder did increase in severity 
in service, was the increase in severity 
clearly and unmistakably due to natural 
progression of the disorder?  

	A complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provide the requested opinion(s) 
without resorting to speculation, it should 
be so stated.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report to 
ensure that it is responsive to and in 
complete compliance with the directives of 
this remand.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
appropriate time within which to respond 
should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


